Citation Nr: 0214586	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-09 824	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected residuals of right knee sprain with degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from April 13, 1960, to April 23, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which granted an increased 
rating of 10 percent for the veteran's service-connected 
residuals of a right knee sprain.  The veteran appealed that 
decision seeking a rating in excess of 10 percent for that 
disability.  During the pendency of this appeal, a rating 
decision of May 2001 reevaluated the veteran's service-
connected right knee disability as residuals of a right knee 
sprain with degenerative joint disease, and continued the 10 
percent rating for that disability.  That rating decision 
also granted service connection for degenerative joint 
disease of the left knee as secondary to his service-
connected right knee disability, and granted a 10 percent 
rating for that disability, while denying service connection 
for a medial meniscus tear of the left knee.  That decision 
was not appealed.  

In response to the veteran's request for a hearing with the 
RO's Decision Review Officer to discuss the problems with his 
knees, the veteran and his representative met with the RO's 
Decision Review Officer at the RO on August 2, 2001, and 
discussed the current status and history of his claims, as 
well as the veteran's symptoms and the industrial impairment 
stemming from his right knee disability, and the veteran and 
his representative agreed to provide additional medical 
evidence.  That evidence has been received and considered, 
and a Supplemental Statement of the Case issued addressing 
that evidence.  Following that discussion, another VA 
orthopedic examination was obtained, with clinical and 
radiographic findings and opinions addressing functional loss 
due to pain under  38 C.F.R. § 4.40 (2002) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under  38 C.F.R. § 4.45 (2002), as 
required by the United States Court of Appeals for Veteran's 
Claims (the Court).  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  In his Substantive Appeal (VA Form 9), received 
in November 2001, the veteran declined a hearing before the 
Board.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record shows that the veteran and his 
representative were notified of the provisions of the VCAA by 
RO letter of February 13, 2001.  That letter further informed 
the claimant of the evidence needed to establish his current 
claims, and which evidence would be obtained by the RO and 
which part by the claimant.  He was informed that if he 
completed and submitted the enclosed medical record release 
authorizations (VA Forms 21-4142), the RO would obtain all 
private and VA medical records identified in those documents.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, he was informed that he would be afforded another 
VA examination and medical opinions obtained with respect to 
his claim.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim does not address the 
reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  

The record shows that the RO has obtained the veteran's 
complete service medical records, as well as all private and 
VA medical records identified by the claimant.  He has been 
afforded VA orthopedic examinations in June 1982, in March 
1967, and in August 2000, as well as VA medical opinions in 
March 2001 and September 2001.  All relevant evidence 
necessary for disposition of the veteran's claim for a rating 
in excess of 10 percent for service-connected residuals of 
right knee sprain with degenerative joint disease has been 
obtained by the RO.  

Based upon the foregoing, the Board finds that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claim have been fully met.  The 
appellant has not argued a notice or duty to assist violation 
under the VCAA, and the Board finds that it is clear that the 
appellant was fully notified and aware of the type of 
information and evidence required to support his claim for a 
rating in excess of 10 percent for service-connected 
residuals of right knee sprain with degenerative joint 
disease.  In view of the extensive factual development in the 
case, as demonstrated by the record on appeal, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating the veteran's claim 
for a rating in excess of 10 percent for service-connected 
residuals of right knee sprain with degenerative joint 
disease.  For those reasons, further development of the claim 
for a rating in excess of 10 percent for service-connected 
residuals of right knee sprain with degenerative joint 
disease is not necessary for compliance with the provisions 
of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
instant appeal for a rating in excess of 10 percent for 
service-connected residuals of right knee sprain with 
degenerative joint disease has been obtained by the RO, and 
that VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate that claim 
have been fully met.

2.  The veteran's service-connected residuals of right knee 
sprain is currently manifested by a right-sided limp; 
limitation of flexion to 105 degrees, with crepitus; 
difficulty in bending the right knee, particularly with 
kneeling; constant pain exacerbated by weight-bearing and 
climbing or descending stairs; weakness in the right knee; 
difficulty in rising from the seated position; additional 
pain and limitation of function due to pain on use; and 
excess fatigability, incoordination; pain on motion; and X-
ray evidence of degenerative changes in the right knee joint, 
without objective clinical findings of warmth, fluid, 
swelling, tenderness, instability, subluxation, or impairment 
of gait.  


CONCLUSION OF LAW

1.  The criteria for an increased rating of 20 percent for 
service-connected degenerative joint disease of the right 
knee are met.  38 C.F.R. §§ 1155, 5107(a) (West 1991 & Supp. 
2002 );  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code § 5299-5003. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected degenerative joint disease of the right knee.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the most current evidence of 
record is not adequate for rating purposes.  



The record shows that the veteran sustained a right knee 
strain in 1961 while on active duty, and that he filed an 
application for VA disability compensation benefits for 
residuals of that injury in May 1962.  Following a VA 
orthopedic examination in June 1962, a rating decision of 
July 1962 granted service connection for residuals of a right 
knee sprain, rated as 10 percent disabling.  Following a 
scheduled future VA orthopedic medical examination in March 
1967, a rating decision of April 1967 reduced the rating for 
that disability to a noncompensable evaluation.  The veteran 
was notified by RO letter of each of actions described above 
and of his right to appeal, but failed to initiate an appeal.   

In June 2000, the veteran requested a compensable rating for 
his service-connected residuals of a right knee sprain, 
complaining of weakness and limitation of motion in the right 
knee.  He submitted a private radiographic report from Dr. 
K.A.L., dated in May 2000, showing spurring off the inferior 
margin of the articular surface of the patella, without knee 
joint effusion.  A report of VA orthopedic examination, dated 
in August 2000, reviewed the service medical records and 
cited his current complaints of knee pain awakening him at 
night; difficulty in flexion the right knee, particularly on 
kneeling; constant aching pain exacerbated by weight-bearing, 
climbing or descending stairs, standing for more than eight 
hours, or walking more than one mile; and difficulty in 
rising from a seated position.  Examination disclosed that he 
had a normal gait, without warmth, fluid, tenderness or 
instability; with a slight crepitus, limitation of flexion to 
105 degrees, and X-ray evidence showing normal knee joints, 
bilaterally.  The diagnosis was right knee sprain.  

A rating decision of November 2000 granted an increased 
rating of 10 percent for the veteran's service-connected 
residuals of a right knee sprain, effective June 7, 2000.  He 
was notified of that action and of his right to appeal, and 
he filed a Notice of Disagreement, seeking a rating in excess 
of 10 percent for that disability, and further requested 
secondary service connection for his left knee disability as 
secondary to his service-connected right knee disability .  



In support of his appeal, the veteran submitted outpatient 
treatment records from Dr. A. R. S., showing that the veteran 
complained of a one-month history of left knee pain without 
history of injury.  Examination revealed a moderate left knee 
effusion, limitation of motion from 3 degrees to 125 degrees 
of flexion, and X-ray evidence of patellofemoral degenerative 
joint disease of the left knee.  A November 2000 report of 
magnetic resonance imaging (MRI) of his left knee, performed 
by Dr. A. R. S., showed a flap type tear in the posterior 
horn of the left medial meniscus, with intact collateral 
ligaments, moderate to advanced chondromalacia patella, 
advanced degenerative changes of the femoral trochlea, 
moderate articular cartilage degenerative changes of the 
medial femoral condyle, and moderate thinning and 
irregularity of the articular cartilage, subchondral 
degenerative changes of the patellofemoral compartment 
extending into the lateral compartment, and a mild lateral 
patellar subluxation.  In November 2000, the veteran 
underwent a left knee arthroscopy with partial medial 
meniscectomies, and debridement of a flap tear, left medial 
condyle.  The postoperative diagnosis was medial meniscus 
tear, left knee; and Grade IV chondromalacia, left medial and 
lateral femoral condyles and trochlear groove.  Postoperative 
treatment notes, dated in December 2000, show that the 
veteran had good early relief of symptoms, with minimal 
effusion, limitation of motion from 3 degrees to 125 degrees 
of flexion, and no sign of infection.  He was cleared to 
return to work.  Follow-up treatment notes, dated in January 
2001, show that the veteran had good symptom relief in the 
left knee, but complained of diffuse right knee pain for the 
past 40 years, especially on kneeling, without locking, 
catching, or swelling.  Examination showed that the knees 
were symmetrical, without joint line tenderness or effusion, 
and range of motion from 0 to 125 degrees, bilaterally.  
Ligaments were intact in the right knee, and X-rays disclosed 
mild degenerative joint disease in the knees, bilaterally, 
with postoperative residuals of left knee arthroscopy.  He 
was instructed in a quadriceps strengthening program, and 
anti-inflammatory medicines.  

By RO letter of February 13, 2001, the veteran was informed 
of the provisions of the VCAA, and that medical evidence was 
needed showing that his left knee disability was related to 
his service-connected right knee disability.  He was asked to 
notify the RO of any VA treatment for the claimed disability, 
and asked to complete and submit medical record release 
authorizations for any private treatment, and was informed 
that the RO would request all VA medical records and all 
private medical records identified by the claimant.  He was 
further informed that the RO would schedule a VA examination 
and request a medical opinion.  

Reports of review of the veteran's medical records by a VA 
examiner, dated in February 2001 and March 2001, cited the 
left knee findings on recent private examination, treatment, 
and surgery of the claimant's left knee, and the VA examiner 
expressed the opinion that it was more likely than not that 
his degenerative arthritis of the right knee was due to his 
service-connected right knee strain, and that the 
degenerative joint disease of the left knee, but not the 
meniscal tear, was due to his service-connected right knee 
disability.  

A rating decision of May 2001 granted service connection for 
degenerative joint disease of the left knee, but not the 
meniscal tear, as due to his service-connected right knee 
disability; rated that disability as 10 percent disabling, 
and further rerated his service-connected residuals of a 
right knee sprain as degenerative joint disease of the right 
knee, continuing the 10 percent evaluation for that 
disability.  
The claimant was notified of those actions and of his right 
to appeal, but failed to initiate an appeal.  

In June 2001, the veteran requested a hearing with the RO's 
Decision Review Officer to discuss the problems with 
arthritis and degenerative joint disease in his knees.  The 
veteran and his representative met with the RO's Decision 
Review Officer at the RO on August 2, 2001, and discussed the 
current status and history of his claims, as well as the 
veteran's symptoms and the industrial impairment stemming 
from his right knee disability, and the veteran and his 
representative agreed to provide additional medical evidence.  
A record of that meeting was kept by the RO's Decision Review 
Officer and placed in the veteran's claims folder, and has 
been reviewed by the Board.   

Private outpatient treatment records from Dr. A. R. S., dated 
from October to November 2000, show that the veteran was seen 
in October 2000 for complaints of left knee pain after 
hurting it moving things and carrying boxes up and down 
stairs, as well as a chronic right knee arthritis.  
Examination showed that the left knee was stable, without 
swelling, and X-rays were normal.  It was recommended that 
the veteran use a left knee wrap and ice.  Records dated in 
November 2000 show that the veteran continued to complain of 
left knee pain, with some swelling, but the knee was stable.  
An MRI of the left knee was scheduled later in November 2000, 
and surgery was scheduled following that MRI examination.  
The veteran also submitted a duplicate copy of the X-rays of 
the left knee, performed in May 2000, by Dr. K.R.L. and 
showing degenerative changes of the right knee.  

A report of VA orthopedic examination of the veteran's right 
knee, conducted in September 2001, cited the veteran's 
complaints of constant right knee pain, with occasional 
giving way but no history of locking, and worsening of 
symptoms, including pain and fatigability, after exercising 
or walking more than normally.  Examination revealed that the 
veteran walked with a limp to his right; that he could stand 
on heels and toes with some difficulty, and that he could 
squat to only 90 degrees of knee flexion.  There was no pain 
to palpation, McMurray's sign was negative, and the anterior 
drawer's sign was negative.  Strength to resisted motion was 
reduced to three-quarters of normal in the right knee, with 
crepitus on motion, and the thighs were equal in 
circumference, while the calves measured 38cms. on the left 
and 37cms. on the right, and leg lengths were equal.  Right 
knee extension was accomplished to zero degrees, while 
flexion was to 110, with motion limited by pain.  The 
diagnoses were traumatic injury to right knee with chronic 
knee joint strain, and degenerative arthrosis with residual.  
The examiner stated that the veteran's right knee problem was 
primarily manifested by fatigue and pain, with pain limiting 
his initial right knee motion and fatigue causing another 50 
percent increase in loss of motion, with occasional fare-ups 
of pain at night, in cold, damp weather, or if he exercised 
too much.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. Part 4, § 4.20 (2002).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14;  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The veteran's service-connected residuals of a right knee 
sprain with degenerative joint disease is currently evaluated 
as 10 percent disabling under the provisions of  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5299-5003.  Title 38 C.F.R. 
§ 4.27 (2002) provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (1999) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, as in this case, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in  38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

Under Diagnostic Code 5257, which addresses other impairment 
of the knee, including recurrent subluxation and lateral 
instability, a 10 percent evaluation is provided where knee 
impairment is slight, a 20 percent rating is provided where 
knee impairment is moderate, and a 30 percent evaluation is 
provided where knee disability is severe.  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. § 4.6 (2002).

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; while limitation 
to 30 degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  The most recent VA examination shows that 
right knee flexion is limited to 110 degrees by pain.  Such 
findings do not warrant a compensable evaluation based upon 
limitation of flexion.  

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable.  In the instant 
appeal, no limitation of right knee extension is shown on the 
most recent VA examination, and a rating under that 
diagnostic code is not warranted.  The record is also devoid 
of clinical findings of ankylosis (DC 5256), a dislocated or 
excised semilumar cartilage (DC 5258 and 5259), impairment of 
the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).  

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders, stating that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  See VAOPGCPREC 23-97.  The General Counsel held 
in VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The record in this case shows that there has been no 
diagnosis of instability in the veteran's right knee, and no 
evidence of recurrent subluxation.  The disability in this 
case must be rated on the basis of limited motion, taking 
into account the effects of pain and weakness.  Thus, 
evaluation of that disability under Diagnostic Code 5257 is 
not warranted, and VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are 
inapplicable to this appeal.  In addition, the most recent 
medical evidence shows that the veteran's service-connected 
residuals of right knee sprain are currently manifested by a 
right-sided limp; limitation of flexion to 110 degrees, with 
crepitus; difficulty in bending the right knee, particularly 
with kneeling; constant pain exacerbated by weight-bearing 
and climbing or descending stairs; weakness in the right 
knee; difficulty in rising from the seated position; 
additional pain and limitation of function due to pain on 
use; and excess fatigability, incoordination; pain on motion; 
and X-ray evidence of degenerative changes in the right knee 
joint, without objective clinical findings of warmth, fluid, 
swelling, tenderness, instability, or subluxation.  

The Board finds that the veteran's service-connected 
residuals of right knee sprain  with degenerative joint 
disease are most appropriately evaluated under 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5003 for degenerative arthritis, 
with consideration of the provisions of 38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59, and the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Taking into 
consideration the additional clinical findings of crepitus; 
difficulty in bending the right knee, particularly with 
kneeling; constant pain exacerbated by weight-bearing and 
climbing or descending stairs; weakness in the right knee; 
difficulty in rising from the seated position; additional 
pain and limitation of function due to pain on use; and 
excess fatigability, incoordination; and pain on motion, the 
Board finds that the veteran is entitled to an increased 
evaluation of 20 percent for his service-connected residuals 
of right knee sprain with degenerative joint disease.  To the 
extent indicated, the claim is allowed. 

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but favors the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating of 20 percent for service-connected 
residuals of right knee sprain with degenerative joint 
disease is granted, subject to controlling regulations 
governing the payment of monetary benefits.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

